Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 11, 12, 14, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (U.S. 2019/0239216 A1) in view of Aiba et al. (U.S. Pub No. 2018/0019853 A1). 


1. Kundu teaches generating a first CSI report regarding a first downlink (DL) channel from the BS; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CS!/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH- ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI! report on a PUCCH resource]; and transmitting the PUCCH to the BS via one of the PUCCH resource formats [par 0088, if a UE has HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE has sub-band CSI report(s) to transmit in a PUCCH, where the configured PUCCH resources for HARQ-ACK and sub-band CSI report(s) have different starting symbols, UE may choose to transmit HARQ- ACK/SR and drop CSI, if HARQ-ACK/SR is configured with PUCCH resource having earlier starting symbol than CSI PUCCH- based resource or transmit CSI and HARQ- ACK/SR on a PUCCH resource].
 	Kundu fail to show selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex; receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected physical uplink control channel (PUCCH) resource formats in the slot when the multiplexing of the HARQ information and CSI is enabled in at least one selected PUCCH resource format in the slot
 	In an analogous art Aiba show selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex [par 0192, the terminal device 1 may use the first PUCCH resource and the second PUCCH format for the PDSCH transmission only on the primary cell. The terminal device 1 may use the third PUCCH resource and the fourth PUCCH format, or the fourth PUCCH resource and the fifth PUCCH format, for the PDSCH transmission only on the PUCCH secondary cell. In other words, the terminal device 1 may use a different PUCCH resource and a different PUCCH format for the PDSCH transmission only on the PUCCH serving cell]; receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected physical uplink control channel (PUCCH) resource formats in the slot when the multiplexing of the HARQ information and CSI is enabled in at least one selected PUCCH resource format in the slot [par 0206, 0207, 0213,  the terminal device 1 may simultaneously transmit HARQ-ACK and CSI by using the third PUCCH format, the fourth PUCCH format, and the fifth PUCCH format. Here, for example, the base station device 3 can transmit the higher layer signaling including eleventh information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI).  The base station device 3 can transmit the higher layer signaling including twelfth information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI-Format3) by using the fourth PUCCH format].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Aiba because this will provide a terminal device, a base station device, a communication method, and an integrated circuit, which enable efficient transmission of uplink control information.



2. Kundu and Aiba discloses the method of claim 1, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0061, In that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]


5. Kundu creates receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource format [par 0033, 0065, the base station 108 may be caused to indicate the first configuration and the second configuration to the UE 104 by a high layer signaling; UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2 - simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH- F3 -simultaneous-HARQ-ACK- CSI=TRUE or PUCCH-F4 -simultaneous -HARQ-ACK- CSI=TRUE, respectively, where the determination of PUCCH resource set can be based on the total payload size to be transmitted], and wherein one or more indications of the plurality of indications indicates that multiplexing of the HARQ information and the CSl is enabled in a plurality of all PUCCH resource formats within the set [par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CS] PUCCH resource configured by higher layer parameters multi- CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CS! report(s) configured with the same starting symbol) and subsequently multiplex HARQ- ACK/SR and the combined wideband/sub-band CSI! report on a PUCCH resource]; generating a first CSI report regarding a first downlink (DL) channel from the BS; obtaining a HARQ response to a transmission from the BS; multiplexing the HARQ response and the first CSI report in a PUCCH, wherein the PUCCH corresponds to a first PUCCH resource format that corresponds to a first indication of the one or more indications[par 0061, 0068, a UE may have HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE may have multiple wideband/sub- band CSI reports to transmit in a PUCCH, and all the configured PUCCH resources for HARQ-ACK/SR and CSI report(s). the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ- ACK/SR and the combined wideband/sub-band CSI! report on a PUCCH resource]; determining based on the first indication to not drop the first CSI report in the PUCCH; and transmitting the PUCCH to the BS via the first PUCCH resource format of the plurality of PUCCH resource format [par 0057, the UE may select N CSI CSI report(s) for transmission together with HARQ-ACK/SR (if any) in ascending order of pre-defined priority rule and drop certain CSI! bit(s), if the total payload to be transmitted is greater than the capacity of the PUCCH format 2 resource J-1, or the PUCCH format 3 resource J-1 or the PUCCH format 4 resource J-1].
 	Kundu fail to show a method of wireless communications performed by a user equipment (UE), comprising: selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex; in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot;
 	In an analogous art Aiba show a method of wireless communications performed by a user equipment (UE), comprising: selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats to multiplex[par 0192, the terminal device 1 may use the first PUCCH resource and the second PUCCH format for the PDSCH transmission only on the primary cell. The terminal device 1 may use the third PUCCH resource and the fourth PUCCH format, or the fourth PUCCH resource and the fifth PUCCH format, for the PDSCH transmission only on the PUCCH secondary cell. In other words, the terminal device 1 may use a different PUCCH resource and a different PUCCH format for the PDSCH transmission only on the PUCCH serving cell]; in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot [par 0206, 0207, 0213,  the terminal device 1 may simultaneously transmit HARQ-ACK and CSI by using the third PUCCH format, the fourth PUCCH format, and the fifth PUCCH format. Here, for example, the base station device 3 can transmit the higher layer signaling including eleventh information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI).  The base station device 3 can transmit the higher layer signaling including twelfth information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI-Format3) by using the fourth PUCCH format].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Aiba because this will provide a terminal device, a base station device, a communication method, and an integrated circuit, which enable efficient transmission of uplink control information.


6. Kundu and Aiba conveys the method of claim 5, wherein: the multiplexing further comprises multiplexing a scheduling request (SR) with the HARQ response and the first CSI report [par 0061, in that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI! reports on a single multi-CSI/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]


11. Kundu conveys a method determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all the selected of the PUCCH resources formats: generating a first CSI report regarding a first
downlink (DL) channel from the BS; multiplexing a HARQ response to a transmission from the BS and the first CSI report in a PUCCH [par 0061, 0068, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CS/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH- ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI! report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]; and transmitting the PUCCH to the BS via one of the PUCCH resource formats |par 0088, if a UE has HARQ-ACK information to transmit in response to a PDSCH reception with a corresponding PDCCH or in response to a PDCCH indicating SPS PDSCH release, and the UE has sub-band CSI report(s) to transmit in a PUCCH, where the configured PUCCH resources for HARQ-ACK and sub- band CSI report(s) have different starting symbols, UE may choose to transmit HARQ- ACK/SR and drop CSI, if HARQ-ACK/SR is configured with PUCCH resource having earlier starting symbol than CSI PUCCH- based resource or transmit CSI and HARQ- ACK/SR on a PUCCH resource].
 	Kundu fail to show selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex; receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource format, determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and CSI is enabled in at least one selected PUCCH resource format in the slot
 	In an analogous Aiba show selecting physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex[par 0192, the terminal device 1 may use the first PUCCH resource and the second PUCCH format for the PDSCH transmission only on the primary cell. The terminal device 1 may use the third PUCCH resource and the fourth PUCCH format, or the fourth PUCCH resource and the fifth PUCCH format, for the PDSCH transmission only on the PUCCH secondary cell. In other words, the terminal device 1 may use a different PUCCH resource and a different PUCCH format for the PDSCH transmission only on the PUCCH serving cell]; receiving, from a base station (BS), a plurality of indications, wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding physical uplink control channel (PUCCH) resource format [par 0207, The base station device 3 can transmit the higher layer signaling including twelfth information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI-Format3) by using the fourth PUCCH format. The base station device 3 can transmit the higher layer signaling including thirteenth information to be used to allow simultaneous transmission of HARQ-ACK and CSI (simultaneousAckNackAndCQI-Format4)], determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and CSI is enabled in at least one selected PUCCH resource format in the slot [par 0214, 0216, the terminal device 1 configured with one serving cell and not configured with the fourth PUCCH format and/or the fifth PUCCH format may report CSI multiplexed with HARQ-ACK on the PUCCH by using the third PUCCH format at least under the condition that simultaneous transmission of HARQ-ACK and CSI is allowed in accordance with the eleventh information. Here, HARQ-ACK and CSI may be transmitted simultaneously on the second PUCCH resource]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Aiba because this will provide a terminal device, a base station device, a communication method, and an integrated circuit, which enable efficient transmission of uplink control information.


12. Kundu and Aiba creates the method of claim 11, wherein the multiplexing comprises: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH [par 0061, in that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI! report on a PUCCH resource].


14. Kundu reveals a method of wireless communications performed by a user equipment (UE), comprising: a memory comprising computer-executable instructions; and a processor configured to execute the computer-executable instructions [par 0203, Instructions 1350 may comprise software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 1310 to perform any one or more of the methodologies discussed herein. The instructions 1350 may reside, completely or partially, within at least one of the processors 1310 (e.g., within the processor's cache memory)], cause the UE to: select physical uplink control channel (PUCCH) resource formats across all PUCCH formats in a slot to multiplex: receive, from a base station (BS), a plurality of indications [par 0063-0065,  UE may determine a PUCCH format 2 resource or a PUCCH format 3 resource or a PUCCH format 4 resource in the following way and some actions may be omitted in cases: In the first action, the UE may combine multiple PUCCH based wideband CSI reports on a single multi-CSI PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned in the embodiment above. In the second action, UE may first determine a PUCCH resource set from the PUCCH resource configurations for HARQ-ACK transmission (which may be configured with more than one PUCCH resource sets) with higher layer parameter PUCCH-F2-simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3-simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4-simultaneous-HARQ-ACK-CSI=TRUE, respectively], wherein each indication indicates whether multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled on a corresponding PUCCH resource format; determine, based on a first indication of the plurality of indications [par 0210,  UE first determines one multi-CSI PUCCH resource to combine one or multiple wideband CSI report(s) onto it as described in claim 5 (assuming zero HARQ-ACK/SR bits) and in the next action, UE handles the multiplexing between HARQ-ACK/SR and the combined CSI bits. UE determines a PUCCH resource set from a number of configured PUCCH resource sets for HARQ-ACK/SR transmissions based on the total UCI payload to be transmitted. Subsequently, UE determines a PUCCH format 2 resource or a PUCCH format 3 resource or PUCCH format 4 resource with higher layer parameter PUCCH-F2-simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3-simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4-simultaneous-HARQ-ACK-CSI=TRUE within the determined PUCCH resource set based on a PUCCH resource indicator field in a last DCI (downlink control information) format 1_0 or DCI format 1_1 that the UE detects and for which UE transmits corresponding HARQ-ACK information in the PUCCH], generate a first CSI report regarding a first downlink (DL) channel from the BS; multiplex a HARQ response to a transmission from the BS and the first CSI report in a PUCCH; and transmit the PUCCH to the BS via one of the selected PUCCH resource formats [par 0209, wherein in case UE has CSI transmission occasion(s) configured with the same starting symbol as a HARQ-ACK/SR transmission, where the HARQ-ACK information, if any, is in response to a PDSCH reception without a corresponding PDCCH and there are single or multiple CSI PUCCH based-reports, UE determines a j-th PUCCH resource 2 or a PUCCH resource 3 or a PUCCH resource 4 from J PUCCH resources (which are indexed in ascending order of payload carrying capacity]
 	Kundu fail to show that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot;
 	In an analogous art Aiba show that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot[par 0192, the terminal device 1 may use the first PUCCH resource and the second PUCCH format for the PDSCH transmission only on the primary cell. The terminal device 1 may use the third PUCCH resource and the fourth PUCCH format, or the fourth PUCCH resource and the fifth PUCCH format, for the PDSCH transmission only on the PUCCH secondary cell. In other words, the terminal device 1 may use a different PUCCH resource and a different PUCCH format for the PDSCH transmission only on the PUCCH serving cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Aiba because this will provide a terminal device, a base station device, a communication method, and an integrated circuit, which enable efficient transmission of uplink control information.


15. Kundu and Aiba provides the apparatus of claim 14, wherein the processor further causes the UE to: multiplexing the HARQ response, the first CSI report, and a scheduling request (SR) in the PUCCH |par 0061, in that case, the UE may first combine multiple PUCCH based wideband/sub-band CSI reports on a single multi-CSI/ PUCCH resource configured by higher layer parameters multi-CSI-PUCCH-ResourceList as mentioned above (if there are more than one PUCCH based wideband/sub-band CSI report(s) configured with the same starting symbol) and subsequently multiplex HARQ-ACK/SR and the combined wideband/sub-band CSI report on a PUCCH resource]


Claim(s) 3, 7, 8, 9, 10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (U.S. 2019/0239216 A1) in view of Aiba et al. (U.S. Pub No. 2018/0019853 A1) in further view of Xiong et al (U.S. Pub No. 2019/0261361 A1). 


3. Kundu and Aiba defines the method of claim 1, Kundu fail to show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response
 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

7. Kundu and Aiba creates the method of claim 5, further comprising: Yuan and Aiba fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response[par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CS! reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


8. Kundu and Aiba provide the method of claim 5, Kundu and Aiba fail to show wherein the first CSI report corresponds to a second PUCCH resource that corresponds to a second indication of the plurality of indications and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications, and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH.
 	In an analogous art Xiong show wherein the first CSI report corresponds to a second PUCCH resource that corresponds to a second indication of the plurality of indications [par 0062, a first option for a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHs. In this example, CS/I#1 can have a higher priority than CSI#2, and the UE can drop CSi#2 PUCCH], and wherein the HARQ response corresponds to a third PUCCH resource that corresponds to a third indication of the plurality of indications [par 0050, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, CSI! report and corresponding PUCCH resource with a highest priority can be selected among two or more nonoverlapping CSI PUCCHs], and the method further comprises: determining, based on the second indication and the third indication to multiplex the HARQ response and the first CSI report in the PUCCH [par 0062, a multiplexing of multiple PUCCHs when determined two or more non-overlapping PUCCH resources include at least two long PUCCHS. In this example, CSI#1 can have a higher priority than CSI#2, and the UE can drop CSI#2 PUCCHI.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource fora PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

9. Kundu, Aiba, and Xiong creates the method of claim 8, wherein: Yuan and Aiba fail to show the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that
corresponds to a scheduling request (SR); and the multiplexing further comprises multiplexing the SR with the HARQ response and the first CSI report.
 	In an analogous art Xiong show the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a scheduling request (SR); and the multiplexing further comprises multiplexing the SR with the HARQ response and the first CSI report[par 0046, SPS HARQ-ACk, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more nonoverlapping CSI! PUCCHs, the SPS HARQ-ACK and/or SR and all CS/ reports can be multiplexed with an earliest CS! PUCCH resource].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


10. Kundu, Aiba, and Xiong demonstrates the method of claim 8, Kundu fail to show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second DL channel from the BS; and the method further comprises: multiplexing the second CSI report in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show wherein: the determining to multiplex the HARQ response and the first CSI report in the PUCCH is further based on a fourth indication corresponding to a fourth PUCCH resource that corresponds to a second CSI report regarding the first DL channel or a second DL channel from the BS[par 0046, SPS HARQ-ACK, when one or more SPS HARQ-ACK and/or SR PUCCH resource overlaps with two or more non-overlapping CSI PUCCHs, the SPS HARQ-ACK and/or SR and all CSI reports can be multiplexed with an earliest CS] PUCCH resource] and the method further comprises: multiplexing the second CSI report in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CS! reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CS! resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.


13. Kundu and Aiba conveys the method of claim 11, Kundu and Aiba fail to show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous art Xiong show further comprising: multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response [par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI! reports. Otherwise, the two CSI! reports are multiplexed or either is dropped based on the priority values. If a second CSI resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective PUCCH transmissions.

16. Kundu and Aiba displays the method of claim 14, further comprising: Kundu and Aiba fail to show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response.
 	In an analogous Xiong show multiplexing a second CSI report, regarding the first DL channel or a second DL channel from the BS, in the PUCCH with the first CSI report and the HARQ response[par 0052, 0057, When a UE is configured to transmit two colliding CSI reports, if y values are different between the two CSI reports. Otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values. If a second CS! resource does not overlap with the determined PUCCH and uses PUCCH format 3 or 4, these two long PUCCHs cannot be multiplexed in a TDM manner in a slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kundu, Aiba, and Xiong because UE can identify that a resource for a PUCCH transmission with HARQ-ACK information and/or a resource for a PUCCH associated with a SR overlap in time with two resources for respective.



Response to Arguments


Accordingly, it is clear that “the indication indicates that the simultaneousHARQ-ACK-CSI flag applies to all PUCCHs...across all PUCCH formats...in the slot” as the multiple PUCCHs are scheduled in the slot. Therefore, Applicant respectfully submits that a person of ordinary skill in the art would readily appreciate that the amended independent claims 5 and 11 are supported in the specification in light of the clear support discussed above. For at least these reasons, Applicant submits that the amended independent claims 5 and 11 (and their dependents) are allowable. Withdrawal of this rejection and allowance of these claims are respectfully requested.
However, Applicant respectfully submits that both Kundu and Xiong fail to teach “receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CST is enabled in at least one selected PUCCH resource format in the slot as recited in amended independent claim 1 (emphasis added).


The applicant arguments are moot in view of newly rejected claims


Accordingly, Xiong fails to disclose “receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot’ as recited in amended independent claim 1 (emphasis added).
Furthermore, Applicant respectfully submits that both Kundu and Xiong fail to teach “one or more indications of the plurality of indications indicates that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CST is enabled in at least one selected PUCCH resource format in the slot’ as recited in amended independent claim 5 (emphasis added).

The applicant argument is moot in view of newly rejected claim analogous art Aiba shows receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in paragraphs 0206, 0207


Kundu also fails to disclose “one or more indications of the plurality of indications indicates that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot as recited in amended independent claim 5 (emphasis added). For at least these reasons, Applicant submits that amended independent claim 5 and its dependents are allowable over Kundu and Xiong. Withdrawal of this rejection and allowance of these claims is respectfully requested.
Furthermore, Applicant respectfully submits that both Kundu and Xiong fail to teach “determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot’ as recited in amended independent claim 11.

The applicant argument is moot in view of newly rejected claim analogous art Aiba shows receiving an indication from a base station (BS) that multiplexing of hybrid automatic retransmission request (HARQ) information and channel state information (CSI) is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in paragraphs 0206, 0207


Kundu also fails to disclose “determining, based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled in all the selected PUCCH resource formats in the slot when the multiplexing of the HARQ information and the CSI is enabled in at least one selected PUCCH resource format in the slot as recited in amended independent claim 11 (emphasis added).
For at least these reasons, Applicant submits that amended independent claim 11 and its dependents are allowable over Kundu and Xiong. Withdrawal of this rejection and allowance of these claims is respectfully requested.

The examiner respectfully disagrees Kundu discloses in paragraph 0210, shows the UE determining based on a first indication of the plurality of indications, that multiplexing of the HARQ information and the CSI is enabled, based on receiving a simultaneous indicating input. Paragraph 0210,  UE first determines one multi-CSI PUCCH resource to combine one or multiple wideband CSI report(s) onto it as described in claim 5 (assuming zero HARQ-ACK/SR bits) and in the next action, UE handles the multiplexing between HARQ-ACK/SR and the combined CSI bits. UE determines a PUCCH resource set from a number of configured PUCCH resource sets for HARQ-ACK/SR transmissions based on the total UCI payload to be transmitted. Subsequently, UE determines a PUCCH format 2 resource or a PUCCH format 3 resource or PUCCH format 4 resource with higher layer parameter PUCCH-F2-simultaneous-HARQ-ACK-CSI=TRUE, or PUCCH-F3-simultaneous-HARQ-ACK-CSI=TRUE or PUCCH-F4-simultaneous-HARQ-ACK-CSI=TRUE within the determined PUCCH resource set based on a PUCCH resource indicator field in a last DCI (downlink control information) format 1_0 or DCI format 1_1 that the UE detects and for which UE transmits corresponding HARQ-ACK information in the PUCCH]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468